DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 12, 13, 15, 23, 24, 27, 37, and 39 are amended. Claims 1-11, 16-19, and 36 are cancelled.
Claims 12-15, 20-35 and 37-39 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 12, 13, 15, 23, 26, and 39 has been withdrawn. 
Applicant's arguments filed 13 October 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 10-11 that Greensfelder does not suggest a catalyst in the transfer-hydrogenation unit, and that Greensfelder expressly teaches away from including the catalyst in reactor 12 which Applicant states is the closest reactor to the claimed transfer-hydrogenation unit.
In response, the Examiner respectfully disagrees with this argument after consideration of Greensfelder as a whole. While Greensfelder does recite in the specific embodiment that reactor 12 does not comprise a catalyst, Greensfelder recites multiple times throughout the rest of the reference that catalysts may be used in any additional 
	Applicant argues on pages 11-12 that Greensfelder does not teach or suggest recycling the unhydrogenated material directly to the transfer-hydrogenation unit, because Greensfelder teaches recycling unhydrogenated material to reactor 12, which is not the same as the reactor 16 from where it is separated.
	In response, the Examiner notes that claim 15 merely recites that the separation device is directly connected with the transfer hydrogenation unit, and does not recite that the transfer hydrogenation unit is then directly connected to the separation device. Thus, other hydrogenation and separation steps may be present between the transfer hydrogenation unit and the separation device. For claim 15, the unit 12 is considered to be the transfer-hydrogenation unit. Thus, as acknowledged by applicant, the heavy oil is fed from separation 43 directly through feed lines into the unit 12 (see Fig 1), which meets the currently recited limitation of the separator being directly connected to the transfer-hydrogenation unit. 

In response, liquid-liquid phase separation device is not further defined in the specification. Thus, the broadest reasonable interpretation is a device which separates a liquid from another liquid. Solvent extraction of Greensfelder uses a solvent (liquid) to separate product from reactants (all liquids). Thus, absent any evidence to the contrary, the solvent extraction of Greensfelder is a liquid-liquid phase separation device as claimed.

Claim Objections
Claims 12, 13, 15, 23, 27, and 37 are objected to because of the following informalities:  
With regard to claim 12, the claim recites in the second step “hydrogenating material for hydrogenation…” This should recite “hydrogenating a material for hydrogenation” for clarity.
Also with regard to claim 12, the claim recites in the second step “contacting the carrier medium comprising bound hydrogen…” However, claim 12 already recites that the carrier medium comprising bound hydrogen is a “loaded carrier medium” comprising bound hydrogen. Thus, for consistency and clarity, all recitations of the carrier medium having bound hydrogen should recite “loaded carrier medium comprising bound hydrogen”.
With regard to claim 13, the claim recites in the second step, and in the third and fourth wherein clauses, the “carrier medium comprising bound hydrogen”. As above, these should each recite “loaded carrier medium comprising bound hydrogen” for consistency and clarity.
With regard to claim 15, the claim recites in the second step “carrier medium comprising bound hydrogen”. As above, this should recite “loaded carrier medium comprising bound hydrogen” for consistency and clarity.
	The Examiner notes with regard to claims 12, 13, and 15, that it is technically unnecessary to recite “loaded carrier medium comprising bound hydrogen” each time, when “loaded carrier medium” would be sufficient after the first step of loading in each claim. However, the suggested phrasing above is not incorrect, and would be acceptable.
	Also with regard to claim 15, the claim recites “separating unhydrogenated material for hydrogenation from the mixture…” However, as the unhydrogenated material is previously recited in the hydrogenating step, this recitation should be “separating the unhydrogenated material”, as in the recycling step, for clarity.
	With regard to claim 23, the claim recites “wherein a catalyst is provided in the transfer-hydrogenation unit in order to promote the hydrogenation by contacting material for hydrogenation with the hydrogen provided in bound form…” However, this is already present in claim 12 as currently amended. Thus, this part of claim 23 is redundant, and should be removed.
	With regard to claim 27, the claim recites “a mixture comprising at least partially unleaded carrier medium…” This appears to be a typographical error of “unloaded carrier medium”.
	With regard to claim 37, the claim recites “wherein the hydrogenating comprises at least one of a pump and a fluid inflow unit a reaction time of of ten minutes…” The first issue is there should be a comma between “unit” and “a reaction time”, and the second issue is the duplicate recitation of “of” for the reaction time.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greensfelder (US 2,426,929).
With regard to claim 15, Greensfelder teaches hydrogenation of hydrocarbon oils (column 1, lines 1-3) comprising the following steps:
a) hydrogenation (loading) of a hydrogen carrier (carrier medium) to produce a hydrogenated aromatic derivative (hydrogen bound to the carrier medium) (column 2, lines 22-24 and 47-48), where the hydrogenation takes place a hydrogenation reactor 36 (loading unit) (column 7, lines 16-20 and 27-29).
b) hydrogenation of a carbonaceous material to be hydrogenated in the presence of the hydrogenated aromatic derivative (column 3, lines 16-20) in hydrogenation reactor 12, (transfer-hydrogenation unit of a transfer-hydrogenation facility) (column 6, lines 11-14 and 39-40). Greensfelder further teaches to omit the use of hydrogen in the hydrogenation and maintain the pressure by other means (column 3, lines 63-66). This is equivalent to the storage and handling of molecular hydrogen is dispensed with of instant claim 15.
c) separating by fractionation the hydrogen carrier 35, product 41, and high boiling product 43 (unhydrogenated material), and recycling high boiling product 43 through line 46 (hydrogenation-material feedback line) which is connected directly from the separation unit 43 to the feed line which passes to the hydrogenation 12 (transfer-hydrogenation unit). Greensfelder also teaches that the separation of the hydrogen carrier and other materials may comprise solvent extraction using a liquid solvent with the liquid product (liquid-liquid separation) instead of the fractionation (column 7, lines 72-75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 23, 27, 28, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929).
With regard to claim 12, Greensfelder teaches hydrogenation of hydrocarbon oils (column 1, lines 1-3) comprising the following steps:
a) hydrogenation (loading) of a hydrogen carrier (carrier medium) to produce a hydrogenated aromatic derivative (hydrogen bound to the carrier medium) (column 2, lines 22-24 and 47-48), where the hydrogenation takes place in a hydrogenation reactor 36 (loading unit) (column 7, lines 16-20 and 27-29). 
b) hydrogenation of a carbonaceous material to be hydrogenated in the presence of the hydrogenated aromatic derivative (column 3, lines 16-20) in hydrogenation reactor 16 comprising a catalyst (transfer-hydrogenation unit of a transfer-hydrogenation facility) at a temperature exceeding 300°C and a residence time of 0.5 minute to 8 hours (column 3, lines 48-49). This is within the range of 300°C or more and overlaps the range of thirty seconds to 45 minutes of instant claim 12. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Greensfelder further teaches to omit the use of hydrogen in the hydrogenation and maintain the pressure by other means (column 3, lines 63-66). This is equivalent to the storage and handling of molecular hydrogen is dispensed with of instant claim 12.
	Greensfelder teaches that the hydrogenated aromatic derivative is added to the carbonaceous material in an amount sufficient to yield the requisite amount of hydrogen for the desired conversion (column 3, lines 3, lines 16-20). Greensfelder does not specifically teach that the degree of hydrogenation of the carbonaceous material is more than forty percent, however, Greensfelder teaches that the desired conversion (degree of hydrogenation) is dependent on the amount of hydrogenated aromatic derivative added to the reactor. Thus, the desired conversion (degree of hydrogenation) is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the degree of hydrogenation to be more than forty percent as claimed in instant claim 12, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 13, Greensfelder teaches hydrogenation of hydrocarbon oils (column 1, lines 1-3) comprising the following steps:
a) hydrogenation (loading) of a hydrogen carrier (carrier medium) to produce a hydrogenated aromatic derivative (hydrogen bound to the carrier medium) (column 2, lines 22-24 and 47-48), where the hydrogenation takes place a hydrogenation reactor 36 (loading unit) (column 7, lines 16-20 and 27-29).
b) hydrogenation of a carbonaceous material to be hydrogenated in the presence of the hydrogenated aromatic derivative (column 3, lines 16-20) in hydrogenation reactors 12 and 16, (transfer-hydrogenation unit of a transfer-hydrogenation facility) (column 6, lines 11-14 and 39-40). Greensfelder further teaches that the reactor 16 comprises a hydrogenation catalyst which is suspended in the reactor (column 6, lines 56-57) and where the suspension is known to comprise suspending the finely divided catalyst in a carbonaceous liquid (column 1, lines 20-22). Greensfelder also teaches that the hydrogen carrier is mixed with the carbonaceous material (column 3, lines 44-45), and thus one of ordinary skill in the art would reasonably conclude that the hydrogen carrier is also a liquid, as claimed, absent any evidence to the contrary. Greensfelder additionally teaches that the catalyst comprises chromium, iron, nickel, or cobalt as claimed (column 4, lines 33 and 37).
	With regard to claim 23, Greensfelder teaches that the hydrogenation comprises a catalyst (column 6, lines 56-57). Greensfelder further teaches that the hydrogenation comprises transfer of hydrogen from the hydroaromatic carrier to the feedstock (column 6, lines 30-32). This is equivalent to using the hydrogen in bound form directly in the transfer-hydrogenation facility as claimed.
	 With regard to claim 27, Greensfelder teaches storing at least a portion of the product (column 7, lines 32-33). This is equivalent to a hydrogenation material storage containing. Greensfelder further teaches separating by fractionation the hydrogen carrier 35, product 41, and high boiling product 43 (unhydrogenated material), and recycling high boiling product 43 through line 46 (hydrogenation-material feedback line) to the feed which passes the hydrogenation 12 (transfer-hydrogenation unit).
	With regard to claim 28, Greensfelder teaches separating the product by fractionation (distillation device) (column 7, line 33).
With regard to claim 37, Greensfelder teaches mixing the hydrogen carrier and the carbonaceous feed and feeding the mixture through line 6 (inflow unit) into reactor 12 (column 6, line 72-column 7, line 1). Greensfelder further teaches a temperature exceeding 300°C and a residence time of 10 to 150 minutes (column 6, lines 11-16). This is within the range of 10 minutes to 600 minutes and overlaps the range of 300°C-450°C of instant claim 37. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Greensfelder teaches that the hydrogenated aromatic derivative is added to the carbonaceous material in an amount sufficient to yield the requisite amount of hydrogen for the desired conversion (column 3, lines 3, lines 16-20). Greensfelder does not specifically teach that the degree of hydrogenation of the carbonaceous material is more than forty percent, however, Greensfelder teaches that the desired conversion (degree of hydrogenation) is dependent on the amount of hydrogenated aromatic derivative added to the reactor. Thus, the desired conversion (degree of hydrogenation) is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the degree of hydrogenation to be more than forty percent as claimed in instant claim 37, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 38, Greensfelder teaches that the hydrogen carrier may be anthracene (column 2, line 30), which is a polycyclic aromatic compound with at least one pi-electron system as claimed.
Claims 14, 20-22, 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929) as applied to claim 12 above, and further in view of Carr (US 3,654,131).
With regard to claim 14, Greensfelder teaches the method above, where the hydrogen transfer reaction is hydrogenation (column 1, line 2), which is an exothermic reaction.
Greensfelder does not specifically teach controlling a process parameter with a control unit.
Carr teaches a plant comprising a reactor for an exothermic reaction and means (control unit) for controlling the inlet and outlet temperature (process parameter) of the reactor (column 1, lines 12-16). Carr further teaches that by monitoring and controlling the temperature of the exothermic reaction, hot spot formation is minimized or prevented (column 2, lines 11-14) and runaway temperature conditions are prevented (column 3, lines 8-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the temperature (process parameter) of the hydrogenation reactor of Greensfelder by a means (control unit) as taught by Carr, because Carr teaches controlling the temperature (process parameter) provides the benefits of reduced hot spot formation and prevention of runaway temperature conditions (column 2, lines 11-14, column 3, lines 8-9).
	With regard to claim 20, controlling the temperature in the hydrogenation reactor of Greensfelder by the means of Carr is considered to be controlling the process parameter during the hydrogenation in the transfer-hydrogenation unit as recited in instant claim 20. 
With regard to claims 21 and 22, Carr further teaches controlling the temperature to a specific temperature by a sensor (monitoring at least one process parameter by means of a temperature sensor) which is connected to a by-pass valve through conventional instrumentation (disposed in signal connection with the control unit) which adjusts the heat flow to maintain the temperature (column 12, lines 22-27). The conventional instrumentation is considered to be the control unit in this situation, because it receives the sensor information (signal) and controls the by-pass valve to control the temperature.
With regard to claim 29, Greensfelder teaches the method above, where the hydrogen transfer reaction is hydrogenation (column 1, line 2), which is an exothermic reaction.
Greensfelder does not specifically teach that the unit comprises a sensor for monitoring a process parameter.
Carr teaches a plant comprising a reactor for an exothermic reaction and means (control unit) for controlling the inlet and outlet temperature to a specific temperature by a sensor (process parameter) of the reactor (column 1, lines 12-16, column 12, lines 22-27). Carr further teaches that by monitoring and controlling the temperature of the exothermic reaction, hot spot formation is minimized or prevented (column 2, lines 11-14) and runaway temperature conditions are prevented (column 3, lines 8-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the temperature (process parameter) of the hydrogenation reactor of Greensfelder as taught by Carr, because Carr teaches monitoring and controlling the temperature (process parameter) provides the benefits of reduced hot spot formation and prevention of runaway temperature conditions (column 2, lines 11-14, column 3, lines 8-9).
	With regard to claim 30, Greensfelder teaches the method above, where the hydrogen transfer reaction is hydrogenation (column 1, line 2), which is an exothermic reaction.
Greensfelder does not specifically teach controlling a process parameter with a control unit disposed in signal connection with at least one sensor.
Carr teaches a plant comprising a reactor for an exothermic reaction and means (control unit) for controlling the inlet and outlet temperature (process parameter) of the reactor (column 1, lines 12-16). Carr also teaches controlling the temperature to a specific temperature by a sensor (monitoring at least one process parameter by means of a temperature sensor) which is connected to a by-pass valve through conventional instrumentation (disposed in signal connection with the control unit) which adjusts the heat flow to maintain the temperature (column 12, lines 22-27). The conventional instrumentation is considered to be the control unit in this situation, because it receives the sensor information (signal) and controls the by-pass valve to control the temperature. Carr further teaches that by monitoring and controlling the temperature of the exothermic reaction, hot spot formation is minimized or prevented (column 2, lines 11-14) and runaway temperature conditions are prevented (column 3, lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the temperature (process parameter) of the hydrogenation reactor of Greensfelder by a means (control unit) and sensor as taught by Carr, because Carr teaches controlling the temperature (process parameter) provides the benefits of reduced hot spot formation and prevention of runaway temperature conditions (column 2, lines 11-14, column 3, lines 8-9).
	With regard to claims 34 and 35, Carr teaches the sensor monitors the temperature (column 12, lines 22-24).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929) as applied to claim 23 above, and further in view of Linn (US 2,547,274).
With regard to claim 24, Greensfelder teaches the method above, where the catalyst is in the form of a finely divided catalyst in a suspension for liquid feed which is carbonaceous material and hydrogen carrier (column 6, line 26, column 1, lines 20-22).
Greensfelder does not specifically teach that the suspension is maintained by a stirring device.
Linn teaches a hydrogenation reaction comprising a liquid hydrocarbon phase and a solid catalyst, where the catalyst is present as a finely divided suspension in the hydrogen phase and may be maintained in suspension by a suitable stirring arrangement (column 9, lines 10-21). Thus, Linn teaches that it is known to suspend the catalyst by stirring to form a suspension with the liquid hydrocarbon phase in a hydrogenation reaction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a stirring device as taught by Linn to form the suspension of Greensfelder, because both Greensfelder and Linn teach hydrogenation comprising a catalyst suspended in a liquid feed, and Linn teaches that it is known to maintain the suspension by stirring (column 9, lines 20-21).
Claims 25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929) as applied to claim 12 above, and further in view of Teichmann et al. (Liquid Organic Hydrogen Carriers as an efficient vector for the transport and storage of renewable energy).
With regard to claims 25, 31, and 32, Greensfelder teaches the method above, where hydrogen is bound to a carrier and then the hydrogen is transferred from the carrier to a carbonaceous material for hydrogenation (column 3, lines 43-45).
Harris does not specifically teach storing the carrier or transporting the carrier between an energy rich area and energy poor area before the dehydrogenation.
Teichmann teaches use of liquid organic hydrogen carriers for storage and transport of hydrogen (Abstract). Teichmann also teaches that liquid organic hydrogen carriers are used to bind hydrogen to a liquid substance, and then release it at a time and place by dehydrogenation (page 18119, fourth full paragraph). Specifically, Teichmann teaches transporting the hydrogen from a place which has a higher share of renewable energies (energy-rich) to a place which has a higher demand of energy (energy-poor) (page 18119, last paragraph) and that the liquid organic hydrogen carrier is stored and transported by truck or by sea to the place of energy demand (page 18131, first and second paragraph). Teichmann also teaches that the liquid organic hydrogen carrier helps avoid the typical issues with hydrogen storage, such as very low temperatures and high pressures (page 18118, last paragraph, page 18119, first and fifth paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of storing the carrier and transporting it to an energy-poor location as taught by Teichmann between the steps of hydrogenating the carrier and transfer-hydrogenation of the feed of Harris, because both Harris and Teichmann teach a liquid hydrogen donor (carrier) which hydrogenated to hold hydrogen and releases the hydrogen by dehydrogenation, and Teichmann teaches that transporting hydrogen, by storing it in a carrier, to an energy poor area from an energy rich area is known and helps avoid the problems with typical hydrogen storage, such as low temperatures and high pressures.
Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929) as applied to claim 12 above, and further in view of Hayashi et al. (US 2002/0122759).
With regard to claims 26 and 33, Greensfelder teaches a method comprising hydrogenation of naphthalene with hydrogen to form a hydrogenated aromatic derivative (column 3, lines 21-23, 40-42).
Greensfelder does not specifically teach that the hydrogen is generated with a hydrogen-generating unit.
Hayashi teaches a method for hydrogenation of naphthalene as a carrier for the hydrogen (paragraphs [0011], [0044]) comprising hydrogenating the naphthalene using an elemental hydrogen gas which is supplied from a water electrolyzer (hydrogen-generating unit) (paragraph [0055]). Thus, Hayashi teaches that it is known to use an electrolyzer (hydrogen-generating unit) to provide the elemental hydrogen for hydrogenation of naphthalene which is used as a hydrogen carrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an electrolyzer (hydrogen-generating unit) to provide the hydrogen for the reaction of Greensfelder, because Greensfelder does not teach that a specific source of the hydrogen is critical, both Hayashi and Greensfelder teach hydrogenating naphthalene with hydrogen to use the naphthalene as a carrier for the hydrogen, and Hayashi teaches it is known to provide the hydrogen from a water electrolyzer.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Greensfelder (US 2,426,929) as applied to claim 38 above, and further in view of Arlt (US 2014/0234737).
With regard to claim 39, Greensfelder teaches that the hydrogen carrier may be a partly or wholly hydrogenated aromatic derivative which is readily separated and recovered after giving up the hydrogen (column 2, lines 22-26).
Greensfelder does not specifically teach that the carrier can be N-ethylcarbazole.
Arlt teaches hydrogenation and dehydrogenation of liquid hydrogen carriers (paragraph [0044]). Arlt further teaches that the carrier may be polycyclic aromatic hydrocarbons or polycyclic heteroaromatic hydrocarbons, where a specific carrier is N-ethylcarbazole (paragraphs [0028], [0034]). Thus, Arlt teaches that it is known to use N-ethylcarbazole as a hydrogen carrier alternative to polycyclic aromatic hydrocarbons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use N-ethylcarbazole as the hydrogen carrier of Greensfelder, because Greensfelder and Arlt both teach polycyclic aromatic hydrogen carriers, and Arlt teaches that it is known to use N-ethylcarbazole as an alternative to the polycyclic aromatic hydrogen carrier (paragraphs [0028], [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772